The opinion of the court was delivered by
Rbdfield, Ch. J.
We are called upon, in this case, to determine how far the return of an indifferent person upon mesne process, which is directed to him, to serve and return, by the authority issuing the same, is liable to impeachment and contradiction, by way of plea, in the same suit. It is well settled, that this will not be allowed, in this state, in the case of regular public officers, who serve process. Hawks v. Baldwin, Bray. 85. Hathaway v. Phelps, 2 Aik. 584, and many other cases. This rule is chiefly one of policy, to. prevent the necessity of trying, in one case, numerous collateral issues. It gives the court, when there is no appearance, the same basis for jurisdiction, which is had when there is an appearance.
Amd although there may be some reasons, why courts should more hesitate to give the same force to the return of an indifferent person which they would to a known officer, yet the leading one of *261convenience 'and policy is the same in each. And the statute having provided this mode of service, and given the same general powers to such special officer, as to any other, we think it better to give their returns the same force and effect.
Judgment affirmed.